UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-33476 BENEFICIAL MUTUAL BANCORP, INC. (Exact name of registrant as specified in its charter) United States 56-2480744 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 510 Walnut Street, Philadelphia, Pennsylvania 19106 (Address of principal executive offices) (Zip Code) (215) 864-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-Accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX As of November 9, 2007, there were 82,264,600 shares of the registrant’s common stock outstanding. BENEFICIAL MUTUAL BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements Unaudited Consolidated Statements of Financial Condition as ofSeptember 30, 2007 and December 31, 2006 1 Unaudited Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2007 and 2006 2 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 27 Part II.Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 PART I.FINANCIAL INFORMATION Item 1.Financial Statements BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Financial Condition (Dollars in thousands, except share amounts) September 30, 2007 December 31, 2006 ASSETS: Cash and Cash Equivalents: Cash and due from banks $ 58,634 $ 20,320 Interest-bearing deposits 3,065 252 Federal funds sold 35,861 502 Total cash and cash equivalents 97,560 21,074 Investment Securities: Available for sale (amortized cost of $908,324 and $337,338at September 30, 2007 and December 31, 2006, respectively) 911,159 332,940 Held to maturity (estimated fair value of $113,756 and $127,233at September 30, 2007 and December 31, 2006, respectively) 116,027 130,357 Federal Home Loan Bank stock, at cost 18,558 15,544 Total investment securities 1,045,744 478,841 Loans: 2,088,141 1,688,825 Allowance for loan losses (22,094 ) (17,368 ) Net loans 2,066,047 1,671,457 Accrued Interest Receivable 18,763 11,565 Bank Premises and Equipment, net 72,996 33,168 Other Assets: Goodwill 112,132 6,679 Bank owned life insurance 29,049 28,003 Other intangibles 23,548 1,956 Other assets 65,045 47,476 Total other assets 229,774 84,114 Total Assets $ 3,530,884 $ 2,300,219 LIABILITIES AND STOCKHOLDERS’ EQUITY: Liabilities: Deposits: Non-interest bearing deposits $ 258,533 $ 90,040 Interest bearing deposits 2,202,543 1,588,014 Total deposits 2,461,076 1,678,054 Borrowed funds 363,664 294,896 Other liabilities 92,658 46,854 Total liabilities 2,917,398 2,019,804 Commitments and Contingencies Stockholders’ Equity: Preferred Stock - $.01 par value, 100,000,000 shares authorized, none issued or outstandingas of September 30, 2007; none authorized, issued or outstandingas of December 31, 2006 0 0 Common Stock – $.01 par value, 300,000,000 shares authorized, 82,264,600shares issued and outstanding as of September 30, 2007; $1.00 par value 100,000 shares authorized, 100 shares issued and outstanding as of December 31, 2006 823 0 Additional paid-in capital 360,128 0 Unearned common stock held by employee stock ownership plan (31,515 ) 0 Retained earnings (partially restricted) 291,530 293,157 Accumulated other comprehensive loss, net (7,480 ) (12,742 ) Total stockholders’ equity 613,486 280,415 Total Liabilities and Stockholders’ Equity $ 3,530,884 $ 2,300,219 See accompanying notes to the unaudited consolidated financial statements. 1 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 32,588 $ 26,655 $ 84,229 $ 77,089 Interest on federal funds sold 985 5 1,277 58 Interest and dividends on investment securities: Taxable 12,682 5,571 23,843 16,445 Tax-exempt 256 245 752 697 Total interest income 46,511 32,476 110,101 94,289 INTEREST EXPENSE: Interest on deposits: Interest bearing checking accounts 1,626 437 2,528 1,320 Money market and savings deposits 3,374 2,253 8,947 6,362 Time deposits 10,955 9,034 29,038 24,581 Total 15,955 11,724 40,513 32,263 Interest on borrowed funds 4,438 4,740 11,557 13,863 Total interest expense 20,393 16,464 52,070 46,126 Net interest income 26,118 16,012 58,031 48,163 Provision for loan losses 0 375 300 1,575 Net interest income after provision for loan losses 26,118 15,637 57,731 46,588 NON-INTEREST INCOME: Insurance commission income 979 1,076 3,113 3,044 Service charges and other income 2,824 1,359 5,545 4,127 (Loss)Gain on sale of investment securities availablefor sale (24 ) 0 656 774 Total non-interest income 3,779 2,435 9,314 7,945 NON-INTEREST EXPENSE: Salaries and employee benefits 13,896 8,540 32,286 25,593 Contribution to The Beneficial Foundation 9,995 0 9,995 0 Occupancy 2,460 1,785 6,454 5,535 Depreciation, amortization and maintenance 1,989 1,285 4,744 3,959 Advertising 1,033 595 2,760 1,763 Amortization of intangible 1,452 106 1,623 319 Other 4,585 2,277 10,610 7,169 Total non-interest expense 35,410 14,588 68,472 44,338 (Loss) Income before income taxes (5,513 ) 3,484 (1,427 ) 10,195 Income tax (benefit) expense (475 ) 502 (50 ) 2,005 NET (LOSS) INCOME $ (5,038 ) $ 2,982 $ (1,377 ) $ 8,190 NET (LOSS) EARNINGS PER SHARE - Basic and Diluted $ (0.07 ) $ 0.07 $ (0.02 ) $ 0.18 See accompanying notes to the unaudited consolidated financial statements. 2 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Changes in Stockholders’ Equity (Dollars in thousands) Number Common Additional Paid in Common Stock Retained Accumulated Other Comprehensive Total Comprehensive of Shares Stock Capital held by ESOP Earnings Income (Loss) Equity Income BALANCE, DECEMBER 31, 2005 100 $ 281,532 $ (3,160 ) $ 278,372 Comprehensive income: Net income 8,190 8,190 8,190 Other comprehensive income: Net unrealized holding gain on available for sale securities arising during the year (net of deferred income tax of $190) 356 Reclassification adjustment for net gains included in net income (net of income tax of $271) (503 ) Total other comprehensive loss (147 ) (147 ) (147 ) Comprehensive income $ 8,043 BALANCE,SEPTEMBER 30, 2006 100 $ 0 $ 0 $ 0 $ 289,722 $ (3,307 ) $ 286,415 BALANCE, DECEMBER 31, 2006 100 $ 293,157 $ (12,742 ) $ 280,415 Comprehensive income: Net loss (1,377 ) (1,377 ) (1,377 ) Stock dividend of 45,792,675 shares to Beneficial Savings Bank , MHC 45,792,675 Sale of 23,606,625 shares of common stock in initial public offering and issuance of 950,000 shares to the Beneficial Foundation 24,556,625 704 241,146 241,850 The issuance of 11,915,200 in connection with an acquisition of FMS Financial Corporation 11,915,200 119 119,033 119,152 Unallocated ESOP shares committed to employees (32,248 ) (32,248 ) ESOP shares committed to be released (51 ) 733 682 Other comprehensive income: Net unrealized holding gain on available for sale securities arising during the year (net of deferred income tax benefit of $2,822) 5,241 Reclassification adjustment for net gains included in net income (net of tax $229) (426 ) Pension and other post retirement benefits (net of income tax benefit $241) 447 Total other comprehensive income 5,262 5,262 5,262 Comprehensive income $ 3,885 Cash Dividend (250 ) (250 ) BALANCE,SEPTEMBER 30, 2007 82,264,600 $ 823 $ 360,128 $ (31,515 ) $ 291,530 $ (7,480 ) $ 613,486 See accompanying notes to the unaudited consolidated financial statements. 3 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows (Dollars in thousands) Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES: Net (loss) income $ (1,377 ) $ 8,190 Adjustments to reconcile net income to net cash provided by operating activities: Contribution of stock to charitable foundation 9,500 0 Provision for loan losses 300 1,575 Depreciation and amortization 3,195 2,631 Intangible amortization 1,623 319 Amortization and accretion of premiums and discounts on investments, net (1,608 ) 210 Gain on sale of investments (656 ) (774 ) Origination of loans held for sale (3,838 ) (6,533 ) Proceeds from sales of loans 4,115 6,069 Deferred income taxes (7,333 ) (8,272 ) Gain from sales of premises and equipment (3 ) (68 ) Increase in bank owned life insurance (1,046 ) (1,092 ) Changes in assets and liabilities that provided (used) cash: Accrued interest receivable (890 ) (1,240 ) Accrued interest payable (473 ) 656 Income taxes payable (929 ) 461 Other liabilities 35,486 (4,652 ) Other assets (6,724 ) 14,139 Net cash provided by (used in) operating activities 29,342 11,619 INVESTING ACTIVITIES: Cash received from business acquired 33,696 (500 ) Loans originated or acquired (355,665 ) (424,876 ) Principal repayment on loans 398,500 404,783 Purchases of investment securities available for sale (352,752 ) (51,590 ) Net purchases in money market funds (9,672 ) (1,152 ) Proceeds from sales and maturities of investment securities available for sale 316,438 52,266 Proceeds from maturities, calls or repayments of investment securities held to maturity 14,169 18,141 Redemption of Federal Home Loan Bank stock 2,963 2,114 Net decrease in other real estate owned 66 310 Purchases of premises and equipment (5,948 ) (3,896 ) Proceeds from sale of premises and equipment 76 272 Net cash provided by (used in) investing activities 41,871 (4,128 ) FINANCING ACTIVITIES: Net increase/(decrease) in borrowed funds (67,227 ) (35,691 ) Net increase/(decrease) in checking, savings and demand accounts (4,852 ) (44,680 ) Net increase/(decrease) in time deposits (122,500 ) 64,345 Cash dividend to Parent Company (250 ) 0 Net proceeds from stock issuance 232,350 0 Loan to employee stock ownership plan (32,248 ) 0 Net cash provided by (used in) financing activities 5,273 (16,026 ) Net increase (decrease) in cash and cash equivalents 76,486 (8,535 ) Cash and cash equivalents, beginning of period 21,074 32,930 Cash and cash equivalents, end of period $ 97,560 $ 24,395 SUPPLEMENTAL DISCLOSURES OF CASH FLOW AND NON-CASH INFORMATION: Cash payments for interest $ 60,781 $ 51,413 Cash payments of income taxes 6,654 9,358 Transfers of loans to other real estate owned 517 324 See accompanying notes to the unaudited consolidated financial statements. 4 BENEFICIAL MUTUAL BANCORP, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes thereto contained in the Prospectus (the “Prospectus”) included in the Registration Statement on Form S-1 initially filed by Beneficial Mutual Bancorp, Inc. (the “Company” or “Bancorp”) with the Securities and Exchange Commission on May14, 2007.The results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007 or any other period. Under Statement of Financial Accounting Standards (“SFAS”) No. 131, “Disclosures about Segments of an Enterprise and Related Information,” the Company determined it operates in one reporting segment which is community banking. Principles of Consolidation The unaudited interim consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries and a variable interest entity (“VIE”) where the Company is the primary beneficiary.The financial statements include the accounts of Beneficial Bank (the “Bank”) and its wholly owned subsidiaries.The Bank’s wholly owned subsidiaries are as follows:Beneficial Investment Center, LLC, which offers non-deposit products, Neumann Corporation, a Delaware corporation formed for the purpose of managing certain investments, Beneficial Insurance Services, LLC, which was formed to provide insurance services to individual and business customers and BSB Union Corporation, a leasing company.All significant intercompany accounts and transactions have been eliminated.In addition a VIE was consolidated in the financial statements. Certain reclassifications to prior period amounts have been made to conform to the current period presentation. There was no impact on total assets, net income or stockholders’ equity due to the reclassifications. Use of Estimates in the Preparation of Financial Statements These unaudited interim consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates.The significant estimates include the allowance for loan losses, goodwill, other intangible assets and income taxes.Actual results could differ from those estimates and assumptions. NOTE 2 –NATURE OF OPERATIONS The Company is a federally chartered stock holding company and owns 100% of the outstanding common stock of the Bank, a Pennsylvania chartered stock savings bank.On July 13, 2007, the Company completed its initial minority public offering and acquisition of FMS Financial Corporation, which are discussed in more detail below.Following the consummation of the merger and public offering, the Company had a total of 82,264,600 shares of common stock, par value $.01 per share, issued and outstanding ,of which 36,471,825 were held publicly and 45,792,775 were held by Beneficial Savings Bank Mutual Holding Company (the “MHC”). 5 At December 31, 2006, the Company was wholly owned by the MHC, a federally chartered mutual holding company, and had 100 shares of common stock, par value $1.00 per share, outstanding. The Bank offers a variety of consumer and commercial banking services to individuals, businesses, and nonprofit organizations through 72 offices throughout the Philadelphia and Southern New Jersey area.The Bank is supervised and regulated by the Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation (the “FDIC”). The Office of Thrift Supervision (the “OTS”) regulates the Company and the MHC.The deposits of the Bank are insured by the Deposit Insurance Fund of the FDIC. Merger and Minority Stock Offering On October 13, 2006, the Company announced that it had signed a definitive merger agreement with FMS Financial Corporation, the parent of Farmers & Mechanics Bank (together, “FMS”). Under the terms of the agreement, which was approved by the Boards of Directors of both companies, Bancorp conducted a minority stock offering to the Bank’s depositors and the public and immediately thereafter acquired FMS. Upon completion of the merger, Farmers & Mechanics Bank was merged with and into the Bank.The transaction closed on July 13, 2007. In connection with the Company’s acquisition of FMS, FMS shareholders received $28.00 per share in the form of stock, cash or a combination of cash and stock, subject to the election and proration procedures set forth in the merger agreement.There were 11,915,200 shares of Company common stock and $64.2 million in cash issued to former FMS shareholders upon the consummation of the acquisition. The Company is authorized to issue a total of four hundred million shares, of which three hundred million shares shall be common stock, par value $0.01 per share, and of which one hundred million shares shall be preferred stock, par value $0.01 per share.Each share of the Company’s common stock has the same relative rights as, and is identical in all respects with, each other share of common stock. In the event the Company pays dividends to its stockholders, it will also be required to pay dividends to the MHC, unless the MHC elects to waive the receipt of dividends. The Company also established The Beneficial Foundation (the “Foundation”), a charitable foundation, in connection with the offering, which will make charitable grants and donations and support projects primarily located within the Company’s market area. The Foundation was funded by a combination of 950,000 shares of Bancorp common stock and $500,000 in cash, resulting in a pre-tax non-interest expense charge of $10.0 million, which was recorded in the quarter ended September 30, 2007.Under current federal income tax regulations, charitable contribution deductions are limited to 10% of taxable income. Accordingly, the $10.0 million contribution created a carryforward for income tax purposes and a deferred tax asset for financial statement purposes. The acquisition of FMS resulted in an increase of $1.2 billion to the Company’s assets including increases of $522.6 million of investment securities, $438.0 million of loans, $105.5 million of goodwill, $37.1 million of bank premises and equipment and $23.2 million of core deposit intangible. Total liabilities increased $1.1 billion, including increases of $910.4 million of deposits, $110.7 million of securities sold under agreements to repurchase and $25.3 million of subordinated debentures. The Company’s Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2007 include the impact of FMS subsequent to the July 13, 2007 acquisition. 6 At September 30, 2007, $3.7 million of costs associated with the Company’s minority stock offering had been incurred and charged to additional paid-in capital.The costs associated with the acquisition of FMS, which totaled $2.8 million,have been recorded as part of the purchase accounting entries at September 30, 2007. The following table summarizes the purchase accounting adjustments resulting from the acquisition: (Dollars in thousands) Total acquisition price $ 186,106 Tangible Book Value of FMS Financial Corporation 78,673 Investment Discount (13,563 ) Loan discount (6,848 ) Premises and Equipment 7,096 Other Assets (6,255 ) Certificate of deposit premium 491 FHLB Repurchase discount (739 ) Trust preferred premium 518 Other liabilities (1,936 ) Core deposit intangible 23,216 Goodwill 105,453 Adjustments to the purchase accounting entries may occur during the first year as a result of refinement of the valuations by the Company. NOTE 3 – EARNINGS PER SHARE As described in Note 2, the closing date of the Company’s minority stock offering was July 13, 2007, and a total of 82,264,600 shares were issued. The 100 shares of the Company’s common stock issued to the MHC prior to July 13, 2007, in connection with the Bank’s mutual holding company reorganization in 2004, were replaced with 45,792,775 shares, representing 55.7% of the shares of the Company’s outstanding common stock. The remaining shares were sold to the public, issued to former FMS shareholders in connection with the acquisition of FMS and were contributed to the Foundation. The replacement of the MHC shares is analogous to a stock split or significant stock dividend. Therefore, the earnings per share information is calculated by giving retroactive application to the periods presented of the weighted average number of MHC shares outstanding on the July 13, 2007 closing date. The following table presents a calculation of basic and diluted earnings per share for the three and nine month periods ended September 30, 2007 and 2006. Earnings per share is computed by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding. (Dollars in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic and diluted (loss) earnings per share: Net (loss) income $ (5,038 ) $ 2,982 $ (1,377 ) $ 8,190 Average common shares outstanding 74,723,331 45,792,775 55,451,926 45,792,775 Net (loss) earnings per share $ (0.07 ) $ 0.07 $ (0.02 ) $ 0.18 7 NOTE 4 – INVESTMENT SECURITIES The amortized cost and estimated fair value of investments in debt and equity securities at September 30, 2007 and December 31, 2006 are as follows: Investment securities available for sale are summarized in the following table: (Dollars in thousands) September 30, 2007 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value Equity securities $ 11,218 $ 215 $ (687 ) $ 10,746 U.S. Government Sponsored Enterprise ("GSE") and Agency Notes 213,231 2,230 (411 ) 215,050 GNMA guaranteed mortgage certificates 19,491 67 (18 ) 19,540 Collateralized mortgage obligations 178,865 1,669 (3,567 ) 176,967 Other mortgage-backed securities 428,719 3,972 (716 ) 431,975 Municipal and other bonds 45,055 176 (95 ) 45,136 Money market fund 11,745 0 0 11,745 Total $ 908,324 $ 8,329 $ (5,494 ) $ 911,159 December 31, 2006 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value Equity securities $ 6,453 $ 1,252 $ (66 ) $ 7,639 U.S. Government Sponsored Enterprise ("GSE") and Agency Notes 72,644 6 (864 ) 71,786 GNMA guaranteed mortgage certificates 26,438 24 (114 ) 26,348 Collateralized mortgage obligations 144,339 118 (4,057 ) 140,400 Other mortgage-backed securities 53,759 203 (1,000 ) 52,962 Municipal and other bonds 31,632 192 (92 ) 31,732 Money market fund 2,073 0 0 2,073 Total $ 337,338 $ 1,795 $ (6,193 ) $ 332,940 8 Investment securities held to maturity are summarized in the following table: (Dollars in thousands) September 30, 2007 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value U.S. Government Sponsored Enterprise and Agency Notes $ 27,499 $ 9 $ (213 ) $ 27,295 GNMA guaranteed mortgage certificates 786 0 (23 ) 763 Other mortgage-backed securities 87,742 238 (2,282 ) 85,698 Total $ 116,027 $ 247 $ (2,518 ) $ 113,756 December 31, 2006 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value U.S. Government Sponsored Enterprise and Agency Notes $ 27,499 $ 0 $ (619 ) $ 26,880 GNMA guaranteed mortgage certificates 912 0 (31 ) 881 Other mortgage-backed securities 101,946 352 (2,826 ) 99,472 Total $ 130,357 $ 352 $ (3,476 ) $ 127,233 Investments that have been in a continuous unrealized loss position for periods of less than 12 months and 12 months or longer at September 30, 2007 and December 31, 2006 are summarized in the following table: (Dollars in thousands) September 30, 2007 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses U.S. Government Sponsored Enterpriseand Agency Notes $ 1,884 $ 8 $ 72,974 $ 616 $ 74,858 $ 624 Other mortgage-backed securities 34,076 46 98,020 2,993 132,096 3,039 Municipal and other bonds 4,483 29 5,838 66 10,321 95 Collateralized mortgage obligations 0 0 101,173 3,567 101,173 3,567 Subtotal, debt securities 40,443 83 278,005 7,242 318,448 7,325 Equity securities 6,333 687 0 0 6,333 687 Total temporarily impaired securities $ 46,776 $ 770 $ 278,005 $ 7,242 $ 324,781 $ 8,012 December 31, 2006 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses U.S. Government Sponsored Enterprise and Agency Notes $ 6,859 $ 17 $ 73,385 $ 1,466 $ 80,244 $ 1,483 Other mortgage-backed securities 9,869 30 126,346 3,941 136,215 3,971 Municipal and other bonds 4,804 16 5,891 76 10,695 92 Collateralized mortgage obligations 0 0 116,164 4,057 116,164 4,057 Subtotal, debt securities 21,532 63 321,786 9,540 343,318 9,603 Equity securities 1,434 66 0 0 1,434 66 Total temporarily impaired securities $ 22,966 $ 129 $ 321,786 $ 9,540 $ 344,752 $ 9,669 9 United States Government Sponsored Enterprise and Agency Notes The Company’s investments in United States government sponsored enterprise (“GSE”) notes consist of debt obligations of the Federal Home Loan Mortgage Corporation (“FHLMC”), the Federal National Mortgage Association (“FNMA”), the Federal Home Loan Bank (“FHLB”), and the Federal Farm Credit Bank (“FFCB”).The Company’s investments in government agency notes consist of debt obligations of the Department of Housing and Urban Development (“HUD”).The decline in market value is attributable to changes in interest rates and not credit quality, and because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2007. Other Mortgage-Backed Securities The Company’s investments in other mortgage-backed securities consist of GSE mortgage-backed securities and government agency mortgage-backed securities.The unrealized losses on the Company’s investments in mortgage-backed securities were caused by interest rate increases.The contractual cash flows of those investments in GSE mortgage-backed securities are debt obligations of the FHLMC and FNMA.The cash flows related to government agency mortgage-backed securities are direct obligations of the U.S. Government.The decline in market value is attributable to changes in interest rates and not credit quality, and because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2007. Municipal and Other Bonds The Company’s investments in this category are comprised of municipal bonds and corporate bonds.The municipal bonds consist of obligations of entities located in New Jersey and the Commonwealth of Pennsylvania.The unrealized losses on the Company’s municipal and other bonds were caused by interest rates and not credit quality, and because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2007. Collateralized Mortgage Obligations The Company’s investments in this category consist of collateralized mortgage obligations issued by FHLMC, FNMA, and whole loan mortgage-backed securities rated AAA by S&P. The decline in market value is attributable to changes in interest rates and not credit quality, and because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2007. Equity Securities The Company’s investments in equity securities consist of bank-issued common stock.The Company evaluated the near-term prospects of the issuers in relation to the severity and duration of the impairment.Based on that evaluation, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2007. 10 NOTE 5 – LOANS The Company provides loans to borrowers throughout the continental United States. The majority of these loans are to borrowers located in the Mid-Atlantic region. The ultimate repayment of these loans is dependent to a certain degree on the economy of this region. Major classifications of loans at September 30, 2007 and December 31, 2006 are summarized as follows: (Dollars in thousands) September 30, 2007 December 31, 2006 Real estate loans: One-to-four family $ 482,543 $ 278,970 Commercial real estate 488,537 409,702 Residential construction 7,748 9,967 Total real estate loans 978,828 698,639 Commercial business loans 274,369 98,612 Consumer loans: Home equity loans and lines of credit 393,374 384,370 Auto loans 189,885 232,675 Other consumer loans 244,988 265,878 Total consumer loans 828,247 882,923 Total loans 2,081,444 1,680,174 Net deferred loan fees and costs 6,697 8,651 Allowance for loan losses (22,094 ) (17,368 ) Loans, net $ 2,066,047 $ 1,671,457 The activity in the allowance for loan losses for the nine months ended September 30, 2007 and 2006 and the year ended December 31, 2006, is as follows: (Dollars in thousands) September, 30 December 31, 2007 2006 2006 Balance, beginning of year $ 17,368 $ 17,096 $ 17,096 Provision for loan losses 300 1,575 1,575 Acquired allowance for loan loss from merger 5,015 0 0 Charge-offs (1,330 ) (1,713 ) (2,297 ) Recoveries 741 776 994 Balance, end of period $ 22,094 $ 17,734 $ 17,368 11 NOTE 6 – BANK PREMISES AND EQUIPMENT Bank premises and equipment at September 30, 2007 and December 31, 2006 are summarized as follows: (Dollars in thousands) September 30, 2007 December 31, 2006 Land $ 17,012 $ 3,764 Bank premises 41,867 18,366 Furniture, fixtures and equipment 23,841 21,123 Leasehold improvements 10,654 10,082 Construction in progress 3,426 1,778 Total $ 96,800 $ 55,113 Accumulated depreciation and amortization (23,804 ) (21,945 ) Total $ 72,996 $ 33,168 NOTE 7 – GOODWILL AND OTHER INTANGIBLES Goodwill and other intangible assets arising from the acquisition of Paul Hertel and Company and FMS Financial Corporation were accounted for in accordance with SFAS No. 142 “Goodwill and Intangibles Assets.”As required under SFAS 142, goodwill is not amortized but rather reviewed for impairment at least annually.The other intangibles are amortizing intangibles, which primarily consist of a core deposit intangible, which is amortized over an estimated useful life of nine years.As of September 30, 2007, the core deposit intangible net of accumulated amortization totaled $21.8 million.The other amortizing intangibles, which include customer lists, vary in estimated useful lives from two to ten years. Goodwill and other intangibles at September 30, 2007 and December 31, 2006 are summarized as follows: (Dollars in thousands) Goodwill Core Deposit Intangible Customer Relationships and other Balances at December 31,2006 $ 6,679 $ 0 $ 1,956 Additions Adjustments: FMS Financial Corporation acquisition 105,453 23,216 0 Amortization 0 (1,368 ) (256 ) Balances at September 30, 2007 $ 112,132 $ 21,848 $ 1,700 NOTE 8 – DEPOSITS Deposits at September 30, 2007 and December 31, 2006 are summarized as follows: (Dollars in thousands) September 30, December 31, 2007 2006 Non-interest bearing deposits $ 258,533 $ 90,040 Interest earning checking accounts 381,235 162,955 Money market accounts 365,159 281,044 Savings accounts 432,422 250,109 Time deposits 1,023,727 893,906 Total deposits $ 2,461,076 $ 1,678,054 12 NOTE 9 – SUBORDINATED DEBENTURES In connection with the acquisition of FMS, the Company assumed liability for $25.3 million of subordinated debentures to FMS Statutory Trust II, a Delaware statutory trust. The Company owns all of the equity of FMS Statutory Trust II as a result of its acquisition of FMS. The trust issued $25.0 million of Trust Preferred securities, which are secured by subordinated debentures and the guarantee of the Company. The subordinated debentures are treated as debt of the Company but they qualify as Tier 1 capital, subject to certain limitations under the risk-based capital guidelines. The trust preferred securities are redeemable by the Company anytime after June 2011. NOTE 10 – REGULATORY CAPITAL REQUIREMENTS The Bank is subject to various regulatory capital requirements administered by state and federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory, and possibly additional discretionary, actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier 1 capital (as defined in the regulations) to risk weighted assets (as defined), and of Tier 1 capital (as defined) to average assets (as defined).Management believes that, as of September 30, 2007 and December 31, 2006, the Bank met all capital adequacy requirements to which it was subject. As of September 30, 2007 and December 31, 2006, the Bank is considered well capitalized under the regulatory framework for prompt corrective action.To be categorized as well capitalized, the Bank must maintain minimum total risk-based, Tier 1 risk-based, and Tier 1 leverage ratios as set forth in the table.There are no conditions or events that management believes have changed the Bank’s categorization since the most recent notification from the FDIC. The Bank’s actual capital amounts and ratios (under rules established by the FDIC) are presented in the following table: (Dollars in thousands) To Be Well Capitalized For Capital Under Prompt Corrective Actual Adequacy Purposes Action Provisions Capital Amount Ratio Capital Amount Ratio Capital Amount Ratio As of September 30, 2007: Tier 1 Capital (to average assets) $ 427,194 13.06 % $ 98,100 3.00 % $ 163,500 5.00 % Tier 1 Capital (to risk weighted assets) $ 427,194 20.84 % $ 82,000 4.00 % 123,000 6.00 % Total Capital (to risk weighted assets) $ 449,288 21.92 % $ 164,000 8.00 % $ 205,000 10.00 % As of December 31, 2006: Tier 1 Capital (to average assets) $ 273,711 11.73 % $ 70,027 3.00 % $ 116,712 5.00 % Tier 1 Capital (to risk weighted assets) $ 273,711 17.66 % $ 61,983 4.00 % $ 92,974 6.00 % Total Capital (to risk weighted assets) $ 291,079 18.78 % $ 123,965 8.00 % $ 154,956 10.00 % 13 NOTE 11 – INCOME TAXES For the nine months ended September 30, 2007 the Company recorded an income tax benefit of $50,000 for an effective benefit of 3.50% compared to an expense of $2.0 million for an effective rate of 19.67% for the same period in 2006. NOTE 12 – EMPLOYEE STOCK OWNERSHIP PLAN In connection with the initial public offering, the Company implemented an Employee Stock Ownership Plan (“ESOP”), which provides retirement benefits for substantially all full-time employees who were employed at the date of the initial public offering and are least twenty-one years of age.Other salaried employees will be eligible after they have completed one year of service and have attained the age of 21. The Company makes annual contributions to the ESOP equal to the ESOP’s debt service or equal to the debt service less the dividends received by the ESOP on unallocated shares. Shares in the ESOP were acquired using funds provided by a loan from the Company and accordingly the cost of those shares is shown as a reduction of stockholders’ equity. The loan to the ESOP as of September 30, 2007 was $32.2 million. The Company accounts for the ESOP based on guidance from Statement of Position (SOP) 96-3 “Employer’s Accounting for Employee Stock Ownership Plans.” Shares are released to participants proportionately as the loan is repaid. If the Company declares a dividend, the dividends on the allocated shares would be recorded as dividends and charged to retained earnings.
